DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 7/6/2022 has been entered. The claims 1-20 are pending in the present application. 

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 
In Remarks, applicant alleged that Kedenburg’s display layout is the same whether the user only selects template indicator 224a or whether the user selects template indicator 224b and then template indicator 224a. However, Kedenburg teaches that the first enhancement overlay 301a includes a quarter field 306. Kedenburg thus teaches the claim limitation: responsive to receiving the indication of user interaction at FIGS. 2A-2B and based at least on (a) dynamic layout information associated with the graphic and (b) at least one of (i) a quantity of selected content items (three items or two items) or (ii) a quantity of selected content indices (three item content indices or two item content indices), automatically determining, by the one or more processors, a dynamic layout of the graphic at FIG 3A or FIG. 3C; and updating, by the one or more processors, a layout of the graphic based at least one the dynamic layout at FIG. 3A or FIG. 3C. 
Moreover, Kedenburg teaches at FIG. 2B that selecting the template indicator 224a indicates the selection of three field icons as shown in FIG. 3A and selecting the template indicator 224c indicates the selection of two field icons as shown in FIG. 3C. 
Kedenburg’s teaching of interaction options that allow the user to add additional graphical elements to the graphic so that a dynamic layout of the graphic can be rendered based on the added graphical elements. 
For example, Kedenburg teaches at Paragraph 0049 that the GUI 206 further includes a live toolbar 214 including selectable options for enhancing or otherwise modifying a presentation of the live video stream display 208 and at Paragraph 0062 the user can further select one or more options to modify the name or details associated with the new event via options provided by the mobile client device 202 and thus dynamically changing the layout of the graphic by selecting additional options in the user interface. 
Kedenburg teaches at Paragraph 0076 that the broadcaster can select or indicate a specific field to be added or removed from the video enhancement overlay…can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the viewer an select an option to remove or add a specific field from the video enhancement overlay and at Paragraph 0079 that the GUI 206 includes a viewer toolbar 401 including one or more selectable options that enable a viewer to perform one or more actions.  
In Remarks, applicant alleged that Campbell does not provide any suggestions that the layout of the graphic changes based on a quantity of user interface items that a user has selected. However, Campbell teaches at FIG. 13 the dynamic layout of the graphic is determined based on the user’s selection of camera option. Campbell teaches at FIG. 14, in addition to the selection of the camera option, the insert graphic option 1360 is selected to show the additional graphic element 1452. Campbell teaches at FIG. 14 that the dynamic layout of the graphic is determined and rendered according to the two or more selection options (the camera option and the insert graphics option). Campbell teaches at FIG. 15 and Paragraph 0075 that a user interface 1550 provides additional options for providing a graphic for a video production selecting a first identifier option 1552 and a second identifier option 1554 (the user selection of the camera option, the first identifier option 1552 and the second identifier option 1554). 
Campbell’s layout of the graphic changes depending the quantity of the user selected options in a predetermined number of fields including a colors option 952, a position option 954, a timing option 956, a data option 958, a  feature persons option 960. 
 Campbell teaches at FIGS. 8-11 and Paragraph 0055 that the pre-game production template comprises a predetermined set of fields including a colors option 952, a position option 954, a timing option 956, a data option 958, a feature persons option 960 related to the pre-game broadcast. The colors option 952 and the position option 954 may define the presentation of in-game graphics of statistics and/or other data. 


Campbell teaches at FIGS. 12-15 automatically and dynamically adjusting the layout of the graphic displayed in 1254/1352/1452/1552/1554 based at least in part on the predetermined graphic template information and a camera number of the one or more camera frame index selectors and at least one information selector corresponding to the participant “ED HARKIN” selected in the participant frame. 
Campbell teaches accessing a participant frame (a content record) with a list of players/participants identified by the first content index and the statistics options 1260 and 1262 for viewing statistics of participants that are involved in the event. The statistics may be retrieved from the performance social network and/or from other sources (database).  Campbell teaches at Paragraph 0056 that the data option 958 may include one or more sources such as the performance social network, a statistical database and the source may be determined and the data option 958 is utilized to determine the subject matter of the data….to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image, and/or other data may be configured and provided in the pre-game production and at Paragraph 0072 that the production computing device user may select a single participant (from a participant frame)….the production computing device user may select the saves per game graphic and Ed Harkin for the first option and a goals per game graphic and a second participant for another graphic. 
In addition, Campbell shows at FIGS. 12-15 the layout of the graphic being automatically and dynamically adjusted based on the user interaction with the number of content selectors and the one or more information selectors. Campbell teaches at FIG. 12 by selecting camera 1 a quantity of three players/participants is selected and at FIG. 13 by selecting camera 3 a quantity of one player/participant is selected. Campbell teaches at FIG. 13 the dynamic layout of the graphic is determined based on the user’s selection of camera option. Campbell teaches at FIG. 14, in addition to the selection of the camera option, the insert graphic option 1360 is selected to show the additional graphic element 1452. Campbell teaches at FIG. 14 that the dynamic layout of the graphic is determined and rendered according to the two or more selection options (the camera option and the insert graphics option). Campbell teaches at FIG. 15 and Paragraph 0075 that a user interface 1550 provides additional options for providing a graphic for a video production selecting a first identifier option 1552 and a second identifier option 1554 (the user selection of the camera option, the first identifier option 1552 and the second identifier option 1554). 
Campbell thus teaches the claim limitation: responsive to receiving the indication of user interaction and based at least on (a) dynamic layout information associated with the graphic and (b) at least one of (i) a quantity of selected content items or (ii) a quantity of selected content indices, automatically determining, by the one or more processors, a dynamic layout of the graphic

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US-PGPUB No. 2013/0222418 (hereinafter Campbell) and Kedenburg US PGPUB No. 20180146217 (hereinafter Kedenburg).  
Re Claim 1: 
Campbell a teaches a method for generating a graphic for a portion of a video media production, the method comprising: 
providing, by one or more processors, a graphics building interface to be displayed by and interacted with via a user computing entity (
Campbell teaches at Paragraph 0053-0055 that the user interface 850 may be provided in response to selection of the Dragons vs. Badgers option…..If the user wishes to view and/or edit the specifics of the detailed template, he may select the detailed template edit option 854….the user interface 950 includes a color option 952, a position option 954 and/or other options related to the pre-game broadcast. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic. 

Campbell teaches at Paragraph 0050-0053 that the user interface 750 includes an event type section 752, and an event listing section 754….the Soccer heading was selected as the event type in the vent type section 752…In response to selection of one of the event listing section 754, production options may be provided….a user interface 850 for selecting and/or editing production templates of a broadcast (for the selected event type and production option such as the selection of “Dragons Vs Badgers” option)….providing one or more production templates to a video broadcast and the templates may provide various features that provide consistent graphics for a broadcast. 
Campbell teaches at FIG. 11 that the pre-game template comprises the predetermined set of fields such as Halftime POG and After game POG and at FIG. 11 predetermined graphics structure information/data such as the halftime settings which include a player of the game setting to determine the participant to highlight at halftime of the event. 
Campbell teaches at FIGS. 8-11 and Paragraph 0055 that the pre-game production template comprises a predetermined set of fields including a colors option 952, a position option 954, a timing option 956, a data option 958, a feature persons option 960 related to the pre-game broadcast. The colors option 952 and the position option 954 may define the presentation of in-game graphics of statistics and/or other data. 
Campbell teaches at FIGS. 8-11 and Paragraph 0056 that the data option 958 provides options to determine what type of data may be utilized…the data option 958 may include one or more sources…the data option 958 may be utilized to specifically identify a featured person, group and/or subject for the pre-game production. By identifying a particular entity in the data option 958, statistics, video data, audio data, image data, and/or other data may be configured and provided in the pre-game production);
receiving, by the one or more processors, an indication of user interaction with one or more interactive elements of the graphics building interface selecting at least one of (i) one or more content items or (ii) one or more content indices (
Campbell teaches at FIG. 13 the dynamic layout of the graphic is determined based on the user’s selection of camera option. Campbell teaches at FIG. 14, in addition to the selection of the camera option, the insert graphic option 1360 is selected to show the additional graphic element 1452. Campbell teaches at FIG. 14 that the dynamic layout of the graphic is determined and rendered according to the two or more selection options (the camera option and the insert graphics option). Campbell teaches at FIG. 15 and Paragraph 0075 that a user interface 1550 provides additional options for providing a graphic for a video production selecting a first identifier option 1552 and a second identifier option 1554 (the user selection of the camera option, the first identifier option 1552 and the second identifier option 1554). 
Campbell teaches at Paragraph 0070-0071 and FIGS. 13-14 that the production computing device user may select the saves per game option from a graphics frame 1358…may additionally select Ed Harkin from the participant frame…This information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network….in response to selection of the insert graphic option 1360, a graphic 1452 may be provided in the broadcast. 
Campbell teaches at FIG. 15 and Paragraph 15 that the user interface 1550 provides additional options for providing a graphic for a video production…in addition to a list of participants, the user interface 1550 includes an identifier option for each of the teams that are participating the event…a first identifier option 1552 may be provided for the production computing device user to enter a jersey number of a player on the Dragons and an identifier option 1554 may be similarly be provided for the production computing device user to enter a jersey number of a player on the Badgers. 
Campbell teaches at Paragraph 0050-0053 that the user interface 750 includes an event type section 752, and an event listing section 754….the Soccer heading was selected as the event type in the vent type section 752…In response to selection of one of the event listing section 754, production options may be provided….a user interface 850 for selecting and/or editing production templates of a broadcast (for the selected event type and production option such as the selection of “Dragons Vs Badgers” option)….providing one or more production templates to a video broadcast and the templates may provide various features that provide consistent graphics for a broadcast. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and/or other statistical settings. 
Campbell teaches at Paragraph 0063 that the effects color setting and the effects position setting may be utilized to provide production features of the halftime programming that is provided for the event. An edit option 1152 may be provided for adding, editing, and/or deleting these and/or other settings utilized for the halftime production);
responsive to receiving the indication of user interaction and based at least on (a) dynamic layout information associated with the graphic and (b) at least one of (i) a quantity of selected content items or (ii) a quantity of selected content indices, automatically determining, by the one or more processors, a dynamic layout of the graphic (
Campbell teaches at FIG. 13 the dynamic layout of the graphic is determined based on the user’s selection of camera option. Campbell teaches at FIG. 14, in addition to the selection of the camera option, the insert graphic option 1360 is selected to show the additional graphic element 1452. Campbell teaches at FIG. 14 that the dynamic layout of the graphic is determined and rendered according to the two or more selection options (the camera option and the insert graphics option). Campbell teaches at FIG. 15 and Paragraph 0075 that a user interface 1550 provides additional options for providing a graphic for a video production selecting a first identifier option 1552 and a second identifier option 1554 (the user selection of the camera option, the first identifier option 1552 and the second identifier option 1554). 
Campbell teaches at Paragraph 0070-0071 and FIGS. 13-14 that the production computing device user may select the saves per game option from a graphics frame 1358…may additionally select Ed Harkin from the participant frame…This information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network….in response to selection of the insert graphic option 1360, a graphic 1452 may be provided in the broadcast. 
Campbell teaches at FIG. 15 and Paragraph 15 that the user interface 1550 provides additional options for providing a graphic for a video production…in addition to a list of participants, the user interface 1550 includes an identifier option for each of the teams that are participating the event…a first identifier option 1552 may be provided for the production computing device user to enter a jersey number of a player on the Dragons and an identifier option 1554 may be similarly be provided for the production computing device user to enter a jersey number of a player on the Badgers. 
Campbell teaches at FIGS. 8-11 and Paragraph 0055 that the pre-game production template comprises a predetermined set of fields including a colors option 952, a position option 954, a timing option 956, a data option 958, a feature persons option 960 related to the pre-game broadcast. The colors option 952 and the position option 954 may define the presentation of in-game graphics of statistics and/or other data. 
Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant. Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic. 
Campbell teaches at Paragraph 0060 that position settings may also be provided that relate to the position of the graphic, the position of a participant photograph, the position of text, and/or other position effects…..Statistics settings are also provided in the user interface 1050 for the production computing device user to select the statistics that are provided, the source of the statistics, the visual effect of the statistics (such as color, font, size, etc.) and;/or other statistical settings); and 
updating, by the one or more processors, a layout of the graphic based at least one the dynamic layout (Campbell teaches at Paragraph 0070-0071 and FIGS. 13-14 that the production computing device user may select the saves per game option from a graphics frame 1358…may additionally select Ed Harkin from the participant frame…This information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network….in response to selection of the insert graphic option 1360, a graphic 1452 may be provided in the broadcast. 
Campbell teaches at FIG. 15 and Paragraph 15 that the user interface 1550 provides additional options for providing a graphic for a video production…in addition to a list of participants, the user interface 1550 includes an identifier option for each of the teams that are participating the event…a first identifier option 1552 may be provided for the production computing device user to enter a jersey number of a player on the Dragons and an identifier option 1554 may be similarly be provided for the production computing device user to enter a jersey number of a player on the Badgers. 
Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant. Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 
). 

Kedenburg teaches the claim limitation: responsive to receiving the indication of user interaction and based at least on (a) dynamic layout information associated with the graphic and (b) at least one of (i) a quantity of selected content items or (ii) a quantity of selected content indices, automatically determining, by the one or more processors, a dynamic layout of the graphic; and updating, by the one or more processors, a layout of the graphic based at least one the dynamic layout (
Kedenburg teaches at FIG. 2B that selecting the template indicator 224a indicates the selection of three field icons as shown in FIG. 3A and selecting the template indicator 224c indicates the selection of two field icons as shown in FIG. 3C. 
Kedenburg teaches at Paragraph 0065 that each of the field icons 225 correspond to respective fields of video overlay templates that correspond to the displayed template indicators 224a-224d. The first template indicator 224a corresponds to a video overlay template used to construct the first video enhancement overlay 301a shown in FIG. 3A and the second template indicator 224b corresponds to a video overlay template used to construct the second video enhancement overlay 301b shown in FIG. 3B. Kedenburg teaches at Paragraph 0089 that the template indicators 602, 604 include one or more field icons 605 that indicate where different fields of the video overlay templates will appear within the enhancement live video presentation and at Paragraph 0076 that the broadcaster can select or indicate a specific field to be added or removed from the video enhancement overlay…can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the viewer an select an option to remove or add a specific field from the video enhancement overlay and at Paragraph 0079 that the GUI 206 includes a viewer toolbar 401 including one or more selectable options that enable a viewer to perform one or more actions.  
Kedenburg teaches that responsive to initiating the graphics building interface at FIGS. 2A-2B, synchronizing at least one of the plurality video overlay templates or the plurality of graphics contexts (field icons) 225 selected at FIG. 2B with a remotely stored video overlay template database or graphic context database (data store) within the social networking system. 
Kedenburg teaches at Paragraph 0031 that the communication system 110 can include a social networking system and at Paragraph 0082 that if a user has liked the Warriors via a social networking profile, the video presentation system 112 can cause the first customized graphic 402 to display within the video enhancement overlay. If the user has liked the Thunder via a social networking profile, the video presentation system 112 can cause the second customized graphic 404 to display within the video enhancement overlay….the video presentation system 112 enables a broadcaster to select information or explicitly identify a customized graphic to display within the video enhancement overlay and at Paragraph 0099 that the method 700 involves identifying the event from a plurality of previously created events based on a time of origination of the live video stream (and thus teaches a first content index corresponding to the event) where the event includes a plurality of content items received via the communication system (the social networking system) as Kedenburg teaches at Paragraph 0064 that the discrete portions of the event information includes a current score, a current period, a duration of time left in the quarter, time left in the event or any other dynamic information associated with the identified event (the identifier corresponds to the claimed first content index) and the video presentation system 112 can include the received event information within respective fields of a video overlay template to generate a video enhancement overlay. 
Kedenburg teaches at Paragraph 0040 that the video presentation system 112 accesses event information available within the communication implemented by the social networking system. Kedenburg teaches at FIG. 9 and Paragraph 0122 that a social networking system may support a variety of applications such as photo sharing….on-line calendars and events and at FIG. 9 that the social networking system has one or more data stores (content database) such as the social graph database and at Paragraph 0149 that one or more of the content objects of the online social network may be associated with a privacy setting and the privacy settings for an object may be stored in association with the object in an index on an authorization server…..content objects associated with the social-graph element can be accessed using the online social network.
Kedenburg teaches at Paragraph 0078 that the video presentation system 112 receives the event information from a variety of sources. For example, in one or more embodiments, the video presentation system 112 receives information about the NBA game from a third party server 114 (database). Kedenburg teaches at Paragraph 0043 that the video presentation system 112 provides an identifier of a template stored on a respective client device…..based on event information received from (the database of or the storage device 806) the server device 108. 
Kedenburg teaches at Paragraph 0098 that the video enhancement overlay includes event information….the act 710 involves detecting at a server device a live video stream originating from a client device located at an event. 
Kedenburg teaches at Paragraph 0043 that the viewer client devices 104a-n have access to a database of video overlay templates. From the content record of a list of content items in FIG. 2B, identifying a field value 225 within the list items 224a-224d corresponding to at least one content item as defined by the respective graphics overlay template stored in the database which is shown in FIGS. 3A-3D indexed by the first content index 222a of FIG. 2A, the at least one content item selected based on the field icon 225 of the plurality of data fields 225 and the first content index 222a, wherein the at least one pathname indicates one of a file or a location within the file or both where the at least one content item associated with the video overlay template is stored within the content database. 
The claimed content items are mapped to the data fields in each of the FIGS. 3A-3D while the selectable option is mapped to the selected one of the icons 225 in FIGS. 2A-2B. Each of the FIGS. 3A-3D corresponds to the selected one of the icons 225. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index (the selected field icon 225). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s data fields corresponding to each of the field icons 225 are mapped to the information selectors. The data fields for each field icon 225 are editable and constitute the selectable options as the data fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event. 
Kedenburg teaches at FIG. 2A response to user interaction with at least one of the one or more content index selectors (as defined by the event selectors 222a-222d) and at last one information selector (as defined by the selectable field icons 225), automatically and dynamically adjusting the layout of the graphic as shown in FIGS. 3A-3D based at least in part on the predetermined graphic structure (the video overlay template information) and a number (identifier number) of the one or more context index selectors 222a-222d of FIG. 2A and at least one information selector (field icons 225) interacted by a user. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcaster can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index identified by the selectable field icon 225). 
It would have been obvious to of the ordinary skill in the art before the filing date of the instant application to have recognized that the presentation can be formed by a presentation template with graphics items to be populated into the graphic templates and each graphic template includes a plurality of fields such as the player statistics fields or the team score/statistics fields determined to correspond to the selectable item index. One of the ordinary skill in the art would have been motivated to have provided the data sources for the graphics items corresponding to the plurality of fields to be populated for the presentation template as dynamically adjusted and defined via the user interaction. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that rendering a preview of the graphic (a) via the graphics building interface and (b) according to the layout and the selected content items and/or selected content indices.
Kedenburg and Campbell further teach the claim limitation that rendering a preview of the graphic (a) via the graphics building interface and (b) according to the layout and the selected content items and/or selected content indices (
Kedenburg teaches at Paragraph 0065 that each of the field icons 225 correspond to respective fields of video overlay templates that correspond to the displayed template indicators 224a-224d. The first template indicator 224a corresponds to a video overlay template used to construct the first video enhancement overlay 301a shown in FIG. 3A and the second template indicator 224b corresponds to a video overlay template used to construct the second video enhancement overlay 301b shown in FIG. 3B. Kedenburg teaches at Paragraph 0089 that the template indicators 602, 604 include one or more field icons 605 that indicate where different fields of the video overlay templates will appear within the enhancement live video presentation and at Paragraph 0076 that the broadcaster can select or indicate a specific field to be added or removed from the video enhancement overlay…can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the viewer an select an option to remove or add a specific field from the video enhancement overlay and at Paragraph 0079 that the GUI 206 includes a viewer toolbar 401 including one or more selectable options that enable a viewer to perform one or more actions.  
Kedenburg teaches that responsive to initiating the graphics building interface at FIGS. 2A-2B, synchronizing at least one of the plurality video overlay templates or the plurality of graphics contexts (field icons) 225 selected at FIG. 2B with a remotely stored video overlay template database or graphic context database (data store) within the social networking system. 
Kedenburg teaches at Paragraph 0043 that the viewer client devices 104a-n have access to a database of video overlay templates. From the content record of a list of content items in FIG. 2B, identifying a field value 225 within the list items 224a-224d corresponding to at least one content item as defined by the respective graphics overlay template stored in the database which is shown in FIGS. 3A-3D indexed by the first content index 222a of FIG. 2A, the at least one content item selected based on the field icon 225 of the plurality of data fields 225 and the first content index 222a, wherein the at least one pathname indicates one of a file or a location within the file or both where the at least one content item associated with the video overlay template is stored within the content database. 
The claimed content items are mapped to the data fields in each of the FIGS. 3A-3D while the selectable option is mapped to the selected one of the icons 225 in FIGS. 2A-2B. Each of the FIGS. 3A-3D corresponds to the selected one of the icons 225. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index (the selected field icon 225). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s data fields corresponding to each of the field icons 225 are mapped to the information selectors. The data fields for each field icon 225 are editable and constitute the selectable options as the data fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event. 

Campbell teaches at Paragraph 0070-0071 and FIGS. 13-14 that the production computing device user may select the saves per game option from a graphics frame 1358…may additionally select Ed Harkin from the participant frame…This information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network….in response to selection of the insert graphic option 1360, a graphic 1452 may be provided in the broadcast. 
Campbell teaches at FIG. 15 and Paragraph 15 that the user interface 1550 provides additional options for providing a graphic for a video production…in addition to a list of participants, the user interface 1550 includes an identifier option for each of the teams that are participating the event…a first identifier option 1552 may be provided for the production computing device user to enter a jersey number of a player on the Dragons and an identifier option 1554 may be similarly be provided for the production computing device user to enter a jersey number of a player on the Badgers. 
Campbell teaches that the layout of content items such as the half-time player statistics are dependent on the in-game statistics that the user selections where the half-time player statistics are dynamically configured by the predetermined set of fields included in the user interface.  
Campbell teaches at Paragraph 0061 that the design graphics option 1062 may open a portable to access previously created graphics…may provide an interface for creating and/or editing a new graphic and at Paragraph 0062 that the production computing device 102 may automatically determine the half-time player of the game. The player of the game setting may be configured to highlight the primary in-game statistic that is used to automatically determine the highlighted participant of the event…While in the user interface 1150, “most points” have been selected as the primary performance statistic, a plurality of different criteria as an algorithm for selecting the halftime highlighted participant of the event.
Campbell teaches at FIGS. 8-11 and Paragraph 0055 that the pre-game production template comprises a predetermined set of fields including a colors option 952, a position option 954, a timing option 956, a data option 958, a feature persons option 960 related to the pre-game broadcast. The colors option 952 and the position option 954 may define the presentation of in-game graphics of statistics and/or other data. 
Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant. Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 
Campbell teaches at Paragraph 0053-0055 that the user interface 850 may be provided in response to selection of the Dragons vs. Badgers option…..If the user wishes to view and/or edit the specifics of the detailed template, he may select the detailed template edit option 854….the user interface 950 includes a color option 952, a position option 954 and/or other options related to the pre-game broadcast. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a content item of the one or more content items is indexed by a corresponding content index of the one or more content indices.
Kedenburg and Campbell further teach the claim limitation that a content item of the one or more content items is indexed by a corresponding content index of the one or more content indices (
Kedenburg teaches at Paragraph 0065 that each of the field icons 225 correspond to respective fields of video overlay templates that correspond to the displayed template indicators 224a-224d. The first template indicator 224a corresponds to a video overlay template used to construct the first video enhancement overlay 301a shown in FIG. 3A and the second template indicator 224b corresponds to a video overlay template used to construct the second video enhancement overlay 301b shown in FIG. 3B. Kedenburg teaches at Paragraph 0089 that the template indicators 602, 604 include one or more field icons 605 that indicate where different fields of the video overlay templates will appear within the enhancement live video presentation and at Paragraph 0076 that the broadcaster can select or indicate a specific field to be added or removed from the video enhancement overlay…can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the viewer an select an option to remove or add a specific field from the video enhancement overlay and at Paragraph 0079 that the GUI 206 includes a viewer toolbar 401 including one or more selectable options that enable a viewer to perform one or more actions.  
Kedenburg teaches that responsive to initiating the graphics building interface at FIGS. 2A-2B, synchronizing at least one of the plurality video overlay templates or the plurality of graphics contexts (field icons) 225 selected at FIG. 2B with a remotely stored video overlay template database or graphic context database (data store) within the social networking system. 
Kedenburg teaches at Paragraph 0043 that the viewer client devices 104a-n have access to a database of video overlay templates. From the content record of a list of content items in FIG. 2B, identifying a field value 225 within the list items 224a-224d corresponding to at least one content item as defined by the respective graphics overlay template stored in the database which is shown in FIGS. 3A-3D indexed by the first content index 222a of FIG. 2A, the at least one content item selected based on the field icon 225 of the plurality of data fields 225 and the first content index 222a, wherein the at least one pathname indicates one of a file or a location within the file or both where the at least one content item associated with the video overlay template is stored within the content database. 
The claimed content items are mapped to the data fields in each of the FIGS. 3A-3D while the selectable option is mapped to the selected one of the icons 225 in FIGS. 2A-2B. Each of the FIGS. 3A-3D corresponds to the selected one of the icons 225. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index (the selected field icon 225). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s data fields corresponding to each of the field icons 225 are mapped to the information selectors. The data fields for each field icon 225 are editable and constitute the selectable options as the data fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event. 
Campbell teaches at Paragraph 0070-0071 and FIGS. 13-14 that the production computing device user may select the saves per game option from a graphics frame 1358…may additionally select Ed Harkin from the participant frame…This information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network….in response to selection of the insert graphic option 1360, a graphic 1452 may be provided in the broadcast. 
Campbell teaches at FIG. 15 and Paragraph 15 that the user interface 1550 provides additional options for providing a graphic for a video production…in addition to a list of participants, the user interface 1550 includes an identifier option for each of the teams that are participating the event…a first identifier option 1552 may be provided for the production computing device user to enter a jersey number of a player on the Dragons and an identifier option 1554 may be similarly be provided for the production computing device user to enter a jersey number of a player on the Badgers. 
Campbell teaches that the layout of content items such as the half-time player statistics are dependent on the in-game statistics that the user selections where the half-time player statistics are dynamically configured by the predetermined set of fields included in the user interface.  
Campbell teaches at Paragraph 0061 that the design graphics option 1062 may open a portable to access previously created graphics…may provide an interface for creating and/or editing a new graphic and at Paragraph 0062 that the production computing device 102 may automatically determine the half-time player of the game. The player of the game setting may be configured to highlight the primary in-game statistic that is used to automatically determine the highlighted participant of the event…While in the user interface 1150, “most points” have been selected as the primary performance statistic, a plurality of different criteria as an algorithm for selecting the halftime highlighted participant of the event.
Campbell teaches at FIGS. 8-11 and Paragraph 0055 that the pre-game production template comprises a predetermined set of fields including a colors option 952, a position option 954, a timing option 956, a data option 958, a feature persons option 960 related to the pre-game broadcast. The colors option 952 and the position option 954 may define the presentation of in-game graphics of statistics and/or other data. 
Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant. Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 
Campbell teaches at Paragraph 0053-0055 that the user interface 850 may be provided in response to selection of the Dragons vs. Badgers option…..If the user wishes to view and/or edit the specifics of the detailed template, he may select the detailed template edit option 854….the user interface 950 includes a color option 952, a position option 954 and/or other options related to the pre-game broadcast. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a content item of the one or more content items is one of a graphic content item or a non-graphic content item.
Kedenburg and Campbell further teach the claim limitation that that a content item of the one or more content items is one of a graphic content item or a non-graphic content item (
Kedenburg teaches that responsive to initiating the graphics building interface at FIGS. 2A-2B, synchronizing at least one of the plurality video overlay templates or the plurality of graphics contexts (field icons) 225 selected at FIG. 2B with a remotely stored video overlay template database or graphic context database (data store) within the social networking system. 
Kedenburg teaches at Paragraph 0043 that the viewer client devices 104a-n have access to a database of video overlay templates. From the content record of a list of content items in FIG. 2B, identifying a field value 225 within the list items 224a-224d corresponding to at least one content item as defined by the respective graphics overlay template stored in the database which is shown in FIGS. 3A-3D indexed by the first content index 222a of FIG. 2A, the at least one content item selected based on the field icon 225 of the plurality of data fields 225 and the first content index 222a, wherein the at least one pathname indicates one of a file or a location within the file or both where the at least one content item associated with the video overlay template is stored within the content database. 
The claimed content items are mapped to the data fields in each of the FIGS. 3A-3D while the selectable option is mapped to the selected one of the icons 225 in FIGS. 2A-2B. Each of the FIGS. 3A-3D corresponds to the selected one of the icons 225. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index (the selected field icon 225). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s data fields corresponding to each of the field icons 225 are mapped to the information selectors. The data fields for each field icon 225 are editable and constitute the selectable options as the data fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event. 
Campbell teaches at Paragraph 0070-0071 and FIGS. 13-14 that the production computing device user may select the saves per game option from a graphics frame 1358…may additionally select Ed Harkin from the participant frame…This information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network….in response to selection of the insert graphic option 1360, a graphic 1452 may be provided in the broadcast. 
Campbell teaches at FIG. 15 and Paragraph 15 that the user interface 1550 provides additional options for providing a graphic for a video production…in addition to a list of participants, the user interface 1550 includes an identifier option for each of the teams that are participating the event…a first identifier option 1552 may be provided for the production computing device user to enter a jersey number of a player on the Dragons and an identifier option 1554 may be similarly be provided for the production computing device user to enter a jersey number of a player on the Badgers. 
Campbell teaches that the layout of content items such as the half-time player statistics are dependent on the in-game statistics that the user selections where the half-time player statistics are dynamically configured by the predetermined set of fields included in the user interface.  
Campbell teaches at Paragraph 0061 that the design graphics option 1062 may open a portable to access previously created graphics…may provide an interface for creating and/or editing a new graphic and at Paragraph 0062 that the production computing device 102 may automatically determine the half-time player of the game. The player of the game setting may be configured to highlight the primary in-game statistic that is used to automatically determine the highlighted participant of the event…While in the user interface 1150, “most points” have been selected as the primary performance statistic, a plurality of different criteria as an algorithm for selecting the halftime highlighted participant of the event.
Campbell teaches at FIGS. 8-11 and Paragraph 0055 that the pre-game production template comprises a predetermined set of fields including a colors option 952, a position option 954, a timing option 956, a data option 958, a feature persons option 960 related to the pre-game broadcast. The colors option 952 and the position option 954 may define the presentation of in-game graphics of statistics and/or other data. 
Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant. Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 
Campbell teaches at Paragraph 0053-0055 that the user interface 850 may be provided in response to selection of the Dragons vs. Badgers option…..If the user wishes to view and/or edit the specifics of the detailed template, he may select the detailed template edit option 854….the user interface 950 includes a color option 952, a position option 954 and/or other options related to the pre-game broadcast. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the dynamic information associated with the graphic is accessed from a template selected via user interaction with the graphics building interface.
Kedenburg and Campbell further teach the claim limitation that that the dynamic information associated with the graphic is accessed from a template selected via user interaction with the graphics building interface (
Kedenburg teaches at Paragraph 0065 that each of the field icons 225 correspond to respective fields of video overlay templates that correspond to the displayed template indicators 224a-224d. The first template indicator 224a corresponds to a video overlay template used to construct the first video enhancement overlay 301a shown in FIG. 3A and the second template indicator 224b corresponds to a video overlay template used to construct the second video enhancement overlay 301b shown in FIG. 3B. Kedenburg teaches at Paragraph 0089 that the template indicators 602, 604 include one or more field icons 605 that indicate where different fields of the video overlay templates will appear within the enhancement live video presentation and at Paragraph 0076 that the broadcaster can select or indicate a specific field to be added or removed from the video enhancement overlay…can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the viewer an select an option to remove or add a specific field from the video enhancement overlay and at Paragraph 0079 that the GUI 206 includes a viewer toolbar 401 including one or more selectable options that enable a viewer to perform one or more actions.  
Kedenburg teaches that responsive to initiating the graphics building interface at FIGS. 2A-2B, synchronizing at least one of the plurality video overlay templates or the plurality of graphics contexts (field icons) 225 selected at FIG. 2B with a remotely stored video overlay template database or graphic context database (data store) within the social networking system. 
Kedenburg teaches at Paragraph 0043 that the viewer client devices 104a-n have access to a database of video overlay templates. From the content record of a list of content items in FIG. 2B, identifying a field value 225 within the list items 224a-224d corresponding to at least one content item as defined by the respective graphics overlay template stored in the database which is shown in FIGS. 3A-3D indexed by the first content index 222a of FIG. 2A, the at least one content item selected based on the field icon 225 of the plurality of data fields 225 and the first content index 222a, wherein the at least one pathname indicates one of a file or a location within the file or both where the at least one content item associated with the video overlay template is stored within the content database. 
The claimed content items are mapped to the data fields in each of the FIGS. 3A-3D while the selectable option is mapped to the selected one of the icons 225 in FIGS. 2A-2B. Each of the FIGS. 3A-3D corresponds to the selected one of the icons 225. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index (the selected field icon 225). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s data fields corresponding to each of the field icons 225 are mapped to the information selectors. The data fields for each field icon 225 are editable and constitute the selectable options as the data fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event. 
Campbell teaches at Paragraph 0070-0071 and FIGS. 13-14 that the production computing device user may select the saves per game option from a graphics frame 1358…may additionally select Ed Harkin from the participant frame…This information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network….in response to selection of the insert graphic option 1360, a graphic 1452 may be provided in the broadcast. 
Campbell teaches at FIG. 15 and Paragraph 15 that the user interface 1550 provides additional options for providing a graphic for a video production…in addition to a list of participants, the user interface 1550 includes an identifier option for each of the teams that are participating the event…a first identifier option 1552 may be provided for the production computing device user to enter a jersey number of a player on the Dragons and an identifier option 1554 may be similarly be provided for the production computing device user to enter a jersey number of a player on the Badgers. 
Campbell teaches that the layout of content items such as the half-time player statistics are dependent on the in-game statistics that the user selections where the half-time player statistics are dynamically configured by the predetermined set of fields included in the user interface.  
Campbell teaches at Paragraph 0061 that the design graphics option 1062 may open a portable to access previously created graphics…may provide an interface for creating and/or editing a new graphic and at Paragraph 0062 that the production computing device 102 may automatically determine the half-time player of the game. The player of the game setting may be configured to highlight the primary in-game statistic that is used to automatically determine the highlighted participant of the event…While in the user interface 1150, “most points” have been selected as the primary performance statistic, a plurality of different criteria as an algorithm for selecting the halftime highlighted participant of the event.
Campbell teaches at FIGS. 8-11 and Paragraph 0055 that the pre-game production template comprises a predetermined set of fields including a colors option 952, a position option 954, a timing option 956, a data option 958, a feature persons option 960 related to the pre-game broadcast. The colors option 952 and the position option 954 may define the presentation of in-game graphics of statistics and/or other data. 
Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant. Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 
Campbell teaches at Paragraph 0053-0055 that the user interface 850 may be provided in response to selection of the Dragons vs. Badgers option…..If the user wishes to view and/or edit the specifics of the detailed template, he may select the detailed template edit option 854….the user interface 950 includes a color option 952, a position option 954 and/or other options related to the pre-game broadcast. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a graphic object encoding the graphic is generated based at least on the user interaction with the one or more interactive elements of the graphics building interface. 
Kedenburg and Campbell further teach the claim limitation that a graphic object encoding the graphic is generated based at least on the user interaction with the one or more interactive elements of the graphics building interface (
Kedenburg teaches that responsive to initiating the graphics building interface at FIGS. 2A-2B, synchronizing at least one of the plurality video overlay templates or the plurality of graphics contexts (field icons) 225 selected at FIG. 2B with a remotely stored video overlay template database or graphic context database (data store) within the social networking system. 
Kedenburg teaches at Paragraph 0043 that the viewer client devices 104a-n have access to a database of video overlay templates. From the content record of a list of content items in FIG. 2B, identifying a field value 225 within the list items 224a-224d corresponding to at least one content item as defined by the respective graphics overlay template stored in the database which is shown in FIGS. 3A-3D indexed by the first content index 222a of FIG. 2A, the at least one content item selected based on the field icon 225 of the plurality of data fields 225 and the first content index 222a, wherein the at least one pathname indicates one of a file or a location within the file or both where the at least one content item associated with the video overlay template is stored within the content database. 
The claimed content items are mapped to the data fields in each of the FIGS. 3A-3D while the selectable option is mapped to the selected one of the icons 225 in FIGS. 2A-2B. Each of the FIGS. 3A-3D corresponds to the selected one of the icons 225. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index (the selected field icon 225). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s data fields corresponding to each of the field icons 225 are mapped to the information selectors. The data fields for each field icon 225 are editable and constitute the selectable options as the data fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event. 
Campbell teaches at Paragraph 0070-0071 and FIGS. 13-14 that the production computing device user may select the saves per game option from a graphics frame 1358…may additionally select Ed Harkin from the participant frame…This information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network….in response to selection of the insert graphic option 1360, a graphic 1452 may be provided in the broadcast. 
Campbell teaches at FIG. 15 and Paragraph 15 that the user interface 1550 provides additional options for providing a graphic for a video production…in addition to a list of participants, the user interface 1550 includes an identifier option for each of the teams that are participating the event…a first identifier option 1552 may be provided for the production computing device user to enter a jersey number of a player on the Dragons and an identifier option 1554 may be similarly be provided for the production computing device user to enter a jersey number of a player on the Badgers. 
Campbell teaches that the layout of content items such as the half-time player statistics are dependent on the in-game statistics that the user selections where the half-time player statistics are dynamically configured by the predetermined set of fields included in the user interface.  
Campbell teaches at Paragraph 0061 that the design graphics option 1062 may open a portable to access previously created graphics…may provide an interface for creating and/or editing a new graphic and at Paragraph 0062 that the production computing device 102 may automatically determine the half-time player of the game. The player of the game setting may be configured to highlight the primary in-game statistic that is used to automatically determine the highlighted participant of the event…While in the user interface 1150, “most points” have been selected as the primary performance statistic, a plurality of different criteria as an algorithm for selecting the halftime highlighted participant of the event.
Campbell teaches at FIGS. 8-11 and Paragraph 0055 that the pre-game production template comprises a predetermined set of fields including a colors option 952, a position option 954, a timing option 956, a data option 958, a feature persons option 960 related to the pre-game broadcast. The colors option 952 and the position option 954 may define the presentation of in-game graphics of statistics and/or other data. 
Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant. Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 
Campbell teaches at Paragraph 0053-0055 that the user interface 850 may be provided in response to selection of the Dragons vs. Badgers option…..If the user wishes to view and/or edit the specifics of the detailed template, he may select the detailed template edit option 854….the user interface 950 includes a color option 952, a position option 954 and/or other options related to the pre-game broadcast. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that updating a number of data fields of the graphic object based at least on the quantity of selected content indices.
Kedenburg and Campbell further teach the claim limitation that updating a number of data fields of the graphic object based at least on the quantity of selected content indices (
Kedenburg teaches that responsive to initiating the graphics building interface at FIGS. 2A-2B, synchronizing at least one of the plurality video overlay templates or the plurality of graphics contexts (field icons) 225 selected at FIG. 2B with a remotely stored video overlay template database or graphic context database (data store) within the social networking system. 
Kedenburg teaches at Paragraph 0043 that the viewer client devices 104a-n have access to a database of video overlay templates. From the content record of a list of content items in FIG. 2B, identifying a field value 225 within the list items 224a-224d corresponding to at least one content item as defined by the respective graphics overlay template stored in the database which is shown in FIGS. 3A-3D indexed by the first content index 222a of FIG. 2A, the at least one content item selected based on the field icon 225 of the plurality of data fields 225 and the first content index 222a, wherein the at least one pathname indicates one of a file or a location within the file or both where the at least one content item associated with the video overlay template is stored within the content database. 
The claimed content items are mapped to the data fields in each of the FIGS. 3A-3D while the selectable option is mapped to the selected one of the icons 225 in FIGS. 2A-2B. Each of the FIGS. 3A-3D corresponds to the selected one of the icons 225. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index (the selected field icon 225). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s data fields corresponding to each of the field icons 225 are mapped to the information selectors. The data fields for each field icon 225 are editable and constitute the selectable options as the data fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event. 

Campbell teaches at Paragraph 0070-0071 and FIGS. 13-14 that the production computing device user may select the saves per game option from a graphics frame 1358…may additionally select Ed Harkin from the participant frame…This information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network….in response to selection of the insert graphic option 1360, a graphic 1452 may be provided in the broadcast. 
Campbell teaches at FIG. 15 and Paragraph 15 that the user interface 1550 provides additional options for providing a graphic for a video production…in addition to a list of participants, the user interface 1550 includes an identifier option for each of the teams that are participating the event…a first identifier option 1552 may be provided for the production computing device user to enter a jersey number of a player on the Dragons and an identifier option 1554 may be similarly be provided for the production computing device user to enter a jersey number of a player on the Badgers. 
Campbell teaches that the layout of content items such as the half-time player statistics are dependent on the in-game statistics that the user selections where the half-time player statistics are dynamically configured by the predetermined set of fields included in the user interface.  
Campbell teaches at Paragraph 0061 that the design graphics option 1062 may open a portable to access previously created graphics…may provide an interface for creating and/or editing a new graphic and at Paragraph 0062 that the production computing device 102 may automatically determine the half-time player of the game. The player of the game setting may be configured to highlight the primary in-game statistic that is used to automatically determine the highlighted participant of the event…While in the user interface 1150, “most points” have been selected as the primary performance statistic, a plurality of different criteria as an algorithm for selecting the halftime highlighted participant of the event.
Campbell teaches at FIGS. 8-11 and Paragraph 0055 that the pre-game production template comprises a predetermined set of fields including a colors option 952, a position option 954, a timing option 956, a data option 958, a feature persons option 960 related to the pre-game broadcast. The colors option 952 and the position option 954 may define the presentation of in-game graphics of statistics and/or other data. 
Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant. Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 
Campbell teaches at Paragraph 0053-0055 that the user interface 850 may be provided in response to selection of the Dragons vs. Badgers option…..If the user wishes to view and/or edit the specifics of the detailed template, he may select the detailed template edit option 854….the user interface 950 includes a color option 952, a position option 954 and/or other options related to the pre-game broadcast. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin (the pathname or the filename) and the selected statistic). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that populating one or more data fields of the graphic object based at least on user selection of the at least one of (1) one or more content items or (ii) one or more content indices.
Kedenburg and Campbell further teach the claim limitation that populating one or more data fields of the graphic object based at least on user selection of the at least one of (1) one or more content items or (ii) one or more content indices (
Kedenburg teaches that responsive to initiating the graphics building interface at FIGS. 2A-2B, synchronizing at least one of the plurality video overlay templates or the plurality of graphics contexts (field icons) 225 selected at FIG. 2B with a remotely stored video overlay template database or graphic context database (data store) within the social networking system. 
Kedenburg teaches at Paragraph 0043 that the viewer client devices 104a-n have access to a database of video overlay templates. From the content record of a list of content items in FIG. 2B, identifying a field value 225 within the list items 224a-224d corresponding to at least one content item as defined by the respective graphics overlay template stored in the database which is shown in FIGS. 3A-3D indexed by the first content index 222a of FIG. 2A, the at least one content item selected based on the field icon 225 of the plurality of data fields 225 and the first content index 222a, wherein the at least one pathname indicates one of a file or a location within the file or both where the at least one content item associated with the video overlay template is stored within the content database. 
The claimed content items are mapped to the data fields in each of the FIGS. 3A-3D while the selectable option is mapped to the selected one of the icons 225 in FIGS. 2A-2B. Each of the FIGS. 3A-3D corresponds to the selected one of the icons 225. 
Kedenburg teaches at FIGS. 3A-3D and Paragraph 0078 accessing by the video presentation system 112 content items such as score, time and other information associated with the NBA game from a website or other source (pathname). It is noted that the content items (data fields) in each of FIGS. 3A-3D are tied to the selected first context index (the selected field icon 225). 
Kedenburg’s field icons are mapped to the claimed context index selectors and Kedenburg’s data fields corresponding to each of the field icons 225 are mapped to the information selectors. The data fields for each field icon 225 are editable and constitute the selectable options as the data fields can be added or removed by the viewer or broadcaster. 
Kedenburg teaches at FIGS. 2B and Paragraph 0065 that the field icons 225 associated with each of the template indicators 224a-d represent various types of field icons and each of the field icons 225 correspond to respective fields of video overlay templates and at Paragraph 0076 that the broadcast can select or indicate a specific field to be added or removed from the video enhancement overlay. For example, the broadcaster can select an option to remove the quarter field from the video enhancement overlay for all viewer devices…the video presentation system 112 enables the broadcaster and/or viewer to scroll through the video enhancement overlays. Kadenburg teaches at Paragraph 0070 the fourth enhancement overlay 301d includes a scrollable stat bar that includes statistics of individual players of the basketball game….the scrolling stat bar includes statistics of those identified as statistical leaders of the event, statistics of any players actively participating in the event. 

Campbell teaches at Paragraph 0070-0071 and FIGS. 13-14 that the production computing device user may select the saves per game option from a graphics frame 1358…may additionally select Ed Harkin from the participant frame…This information and/or a photo of Ed Harkin may be retrieved from Ed Harkin’s profile on the performance social network….in response to selection of the insert graphic option 1360, a graphic 1452 may be provided in the broadcast. 
Campbell teaches at FIG. 15 and Paragraph 15 that the user interface 1550 provides additional options for providing a graphic for a video production…in addition to a list of participants, the user interface 1550 includes an identifier option for each of the teams that are participating the event…a first identifier option 1552 may be provided for the production computing device user to enter a jersey number of a player on the Dragons and an identifier option 1554 may be similarly be provided for the production computing device user to enter a jersey number of a player on the Badgers. 
Campbell teaches that the layout of content items such as the half-time player statistics are dependent on the in-game statistics that the user selections where the half-time player statistics are dynamically configured by the predetermined set of fields included in the user interface.  
Campbell teaches at Paragraph 0061 that the design graphics option 1062 may open a portable to access previously created graphics…may provide an interface for creating and/or editing a new graphic and at Paragraph 0062 that the production computing device 102 may automatically determine the half-time player of the game. The player of the game setting may be configured to highlight the primary in-game statistic that is used to automatically determine the highlighted participant of the event…While in the user interface 1150, “most points” have been selected as the primary performance statistic, a plurality of different criteria as an algorithm for selecting the halftime highlighted participant of the event.
Campbell teaches at FIGS. 8-11 and Paragraph 0055 that the pre-game production template comprises a predetermined set of fields including a colors option 952, a position option 954, a timing option 956, a data option 958, a feature persons option 960 related to the pre-game broadcast. The colors option 952 and the position option 954 may define the presentation of in-game graphics of statistics and/or other data. 
Campbell teaches at FIG. 5 and Paragraph 0047, in response to selection of the season stats option 552, the content viewer may be provided with individual season performance statistics of the participant of the user interface 550. In response to selection of my content option 554, the content viewer may be provided with imagery, audio content, video content of the participant. Campbell teaches at Paragraph 0067 that the production computing device user may select a goals per game template graphic to include into the broadcast. By selecting one or more participants from the participant frame, the product computing device 102 may access statistical and/or other data for that user that corresponds to the selected template graphic. 
Campbell teaches at Paragraph 0053-0055 that the user interface 850 may be provided in response to selection of the Dragons vs. Badgers option…..If the user wishes to view and/or edit the specifics of the detailed template, he may select the detailed template edit option 854….the user interface 950 includes a color option 952, a position option 954 and/or other options related to the pre-game broadcast. 
Campbell at least teaches at FIGS. 4-6 that 422f graphic template of FIG. 4 as shown in FIG. 5 and the Seasons Stats 552 graphic template of FIG. 5 as shown in FIG. 6 where the participant photograph and the sport statistics text (such as the Seasons Totals or the participant name) are the two fields that are combined to populate the detailed template. Moreover, the insert graphics in FIG. 13 is also configured as a graphic template. Campbell also teaches at FIGS. 13-14 and Paragraph 0071-0072 the graphic template 1452 is displayed in response to selection of the insert graphic option 1360 wherein the graphic template 1452 includes two fields such as the image of Ed Harkin). 
Re Claims 9-16: 
The claim 9 is in parallel with the claim 1 in an apparatus form. The claim 9 further recites an apparatus for generating a digital graphic, the apparatus comprising at least one processor, a network interface configured to communicate via at least one network, and a memory storing computer-executable code portions, the computer-executable code portions configured to, when executed by the at least one processor, cause the apparatus to at least [to perform the method of the claim 1]. 
However, Campbell further teaches the claim limitation of an apparatus for generating a digital graphic, the apparatus comprising at least one processor, a network interface configured to communicate via at least one network, and a memory storing computer-executable code portions, the computer-executable code portions configured to, when executed by the at least one processor, cause the apparatus to at least [to perform the method of the claim 1] (Campbell FIG. 2 and Paragraph 0037-0039). 
The claims 9-16 are in parallel with the claims 1-8 and are subject to the same rationale of rejection as the claims 1-8. 
Re Claims 17-20: 
The claim 17 is in parallel with the claim 1 in the form of a computer program product for generating a digital graphic, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions configured [to perform the method of the claim 1]. 
However, Campbell further teaches the claim limitation of a computer program product for generating a digital graphic, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions configured [to perform the method of the claim 1] (Campbell FIG. 2 and Paragraph 0037-0039). 
The claims 17-20 are in parallel with the claims 1, 2, 4 and 5 and are subject to the same rationale of rejection as the claim 1, 2, 4 and 5.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613